EXHIBIT 10.1

THIRD AMENDMENT

TO THE

AMERICAN EXPRESS RETIREMENT RESTORATION PLAN

WHEREAS, pursuant to its delegation powers, the Compensation and Benefits
Committee (the “CBC”) of the Board of Directors of American Express Company (the
“Company”) has authorized the Senior Vice President Global Compensation &
Benefits of the Company to take certain actions with respect to the American
Express Retirement Restoration Plan (the “Plan”), as he shall deem reasonably
necessary or appropriate; and

WHEREAS, the undersigned Senior Vice President Global Compensation & Benefits
deems it reasonably necessary and appropriate to make the amendments set forth
below; now

THEREFORE, the Plan is hereby amended as set forth below, effective January 1,
2012:

 

1. Section 2.1(ii) is clarified to read as follows:

(ii) “Pre-2011 Deferral Benefits” means Deferral Benefits (representing dollars
deferred pursuant to a Participant’s Deferral Election, adjusted for all
earnings and losses under the Plan) which are attributable to compensation
earned by the Participant in 2010 and prior Plan Years (regardless of when an
amount deferred would otherwise have been paid in cash). By way of
clarification, benefits for Plan Years ending on or before December 31, 2007 are
not governed by the payment rules set forth in Article 8 of this document but by
the payment rules set forth in the relevant Prior Deferral Plan document, which
for convenience of reference may be reflected on an Appendix to this document.

 

2. Section 2.1(kk) is clarified to read as follows:

(kk) “Retiree” means a Participant who, as of October 27, 2010, was not an
Executive Officer, and (i) who as of October 27, 2010, has had a Retirement, or
(ii) who is receiving serial separation pay or has signed a separation agreement
as of October 27, 2010 and will be Retirement Eligible on or before the last day
of the separation period. By way of clarification, a Participant whose balance
was retained under the Plan at the time of the spin-off of Ameriprise Financial,
Inc. pursuant to a written agreement that such person would be permitted to
remain in the Plan and be treated as a Retirement Eligible Participant is also a
Retiree.

 

3. The opening paragraph of Section 5.4(a)(iii) is clarified to read as follows:

(iii) Employees who first become Participants after December 31, 2005 may make
an initial Supplemental Election in accordance with rules and procedures adopted
by the Administrator in compliance with Section 409A, which, with respect to
Employees who first become Participants on or after January 1, 2012 and
individuals who first

 

1



--------------------------------------------------------------------------------

become entitled to Supplemental Benefits as a result of Compensation paid during
the fourth quarter of 2011 (by way of clarification, it is intended that
individuals included in an enrollment process attributable to the third quarter
of 2011 or an earlier quarter will not be covered by this rule, regardless of
whether such individuals filed elections regarding Deferral Benefits and/or
Supplemental Benefits at that time or instead were made subject to a default
election), shall be applied as follows:

 

4. Section 5.4(a)(iii)(A) is clarified to read as follows:

(A) A Participant’s initial Supplemental Election shall not be effective with
respect to Company contributions described in the following paragraphs:

(i) In the case of a Participant who first receives Compensation with respect to
which Company contributions are credited under this Plan for the first, second
or third quarter of the calendar year, or in the case of a new Participant in
Band 50 or above, whose 30 day election period under Article 6 (or open
enrollment period offered in lieu of a special enrollment period) expires no
later than December 31st of his first calendar year as a Band 50 Employee
eligible to participate in this Plan, or in the case of a new Participant who is
not in Band 50 or above, who is identified as an eligible Employee prior to the
Band 50 Determination Date of a calendar year and permitted to file an election
during open enrollment under Article 6 for the following calendar year, such
Participant’s initial Supplemental Election shall not be effective with respect
to Company contributions calculated based on Compensation paid prior to the end
of the first calendar year beginning on or after the date on which the
Participant first is paid Compensation with respect to which Company
contributions under this Plan are calculated, or in which the Participant is
otherwise described in this paragraph.

(ii) In the case of a Participant who first is paid Compensation with respect to
which Company contributions are calculated for the fourth quarter of a calendar
year or who in the case of a new Participant in Band 50 or above, has a 30 day
election period under Article 6 expiring later than December 31st of his first
calendar year as a Band 50 Employee eligible to participate in this Plan and is
not enrolled via the annual enrollment process in lieu of special enrollment, or
in the case of a new Participant who is not in Band 50 or above, who is not
identified as an eligible Employee prior to the Band 50 Determination Date of
the relevant calendar year or for some other reason not permitted to participate
in open enrollment under Article 6 for the following calendar year, such
Participant’s initial Supplemental Election shall not be effective with respect
to Company contributions calculated based on Compensation paid prior to the end
of the second calendar year beginning on or after the date the Participant is
first paid Compensation with respect to which Company contributions are
calculated, or in which the Participant is otherwise described in this
paragraph.

(iii) For the avoidance of doubt, solely for the purposes of determining which
Supplemental Benefits are subject to the Automatic New Participant Supplemental
Election, a Participant with Compensation with respect to which Supplemental
Benefits could be calculated is considered for purposes of this Subsection to
have such

 

2



--------------------------------------------------------------------------------

Supplemental Benefits calculated, regardless of whether the Participant actually
qualifies for such Supplemental Benefits to be credited to his Account. For
example, a Participant’s failure to satisfy the service requirement or make
contributions required to receive Company Matching Contributions, or the
Company’s decision not to make contributions, shall not impact the duration of
the Automatic New Participant Supplemental Election.

 

5. A new Section 6.2(b)(iv) is added to read as follows:

(iv) By way of clarification, the date an Employee exceeds the
Section 401(a)(17) Limit is determined based on Compensation for the Plan Year,
regardless of whether some portion of that Compensation is excluded from
Supplemental Benefits calculations because the Participant had not yet completed
the service requirement for Company contributions.

 

6. Section 6.5(c)(ii)(A) is clarified to read as follows:

(A) the time when his or her Deferral Benefits for such Plan Year shall be paid,
which shall be either (A) the Separation from Service of the Participant, or
(B) a specified date at least five years after the last day of the Plan Year at
the time of the election; and

 

7. Section 10.5 of the Plan is amended to read as follows:

Section 10.5 Arbitration

Notwithstanding anything herein to the contrary, and except with respect to a
claim which requires the Administrator to make a determination with respect to
the Participant’s Disabled status (unless the Participant consents to binding
arbitration of such claim), upon completion of the claims process set forth in
this Article 10, the Administrator or a claimant will have the right to compel
binding arbitration with respect to any claim involving the Plan. By way of
clarification, the right to compel binding arbitration applies with equal force
to any claim which the claimant attempts to bring outside the claims process,
but the Plan requires the claimant to exhaust his or her administrative remedies
before arbitrating or litigating his or her claim. If any party to a claim
chooses to compel arbitration, the process and procedure shall be governed by
the terms and conditions of the Policy, to the extent such Policy is consistent
with the terms of the Plan. This includes, but is not limited to, the Policy’s
prohibition against claims being arbitrated on a class action basis or on bases
involving claims brought in a representative capacity on behalf of any other
similarly situated party. In addition, if any party chooses to compel
arbitration, the arbitrator will be bound by the substantive terms of the Plan
and ERISA (including, but not limited to, the standard of review required by
ERISA, which requires the arbitrator to defer to the factual findings and Plan
interpretations of the Administrator unless such findings and interpretations
are arbitrary and capricious).

 

3



--------------------------------------------------------------------------------

Dated: March 29, 2012       AMERICAN EXPRESS COMPANY     By:  

/s/ David Kasiarz

      David Kasiarz     Its:   Senior Vice President, Global Compensation &
Benefits

 

4